United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                 Nos. 98-3965/4082
                                   ___________

V.C. Howard Hay Co., Inc.             *
                                      *
            Appellant/Cross-Appellee, *
                                      * Appeals from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Caribou Farms, LLC,                   *
                                      *     [UNPUBLISHED]
            Appellee/Cross-Appellant. *
                                ___________

                          Submitted: April 17, 2000
                              Filed: April 24, 2000

                                   ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      In this diversity action, V.C. Howard Hay Co., Inc. (hereinafter Howard Hay)
appeals the district court’s1 denial of consequential damages following a bench trial.
Caribou Farms, LLC (hereinafter Caribou) cross-appeals, arguing that there was not a
meeting of the minds to create a binding contract. We affirm.




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
      This dispute arose out of Howard Hay’s purchase of second-cutting alfalfa hay
from Caribou. Howard Hay alleged a breach of contract.

      We conclude the district court properly found that there was a binding contract
concerning the second-cutting hay after weighing the conflicting testimony. See Jenson
v. Eveleth Taconite Co., 130 F.3d 1287, 1299 (8th Cir. 1997); Gibb v. Citicorp
Mortgage, Inc., 518 N.W.2d 910, 919 (Neb. 1994); Overman v. Brown, 372 N.W.2d
102, 105 (Neb. 1985). We also conclude the district court properly found that Howard
Hay was not entitled to consequential damages based on lost profits. See American
Rd. Equip. Co. v. Extrusions, Inc., 29 F.3d 341, 344 n.2 (8th Cir. 1994); Laird v.
Scribner Coop., Inc., 466 N.W.2d 798, 805 (Neb. 1991).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-